DETAILED ACTION

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 07-22-2019 were considered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4, 5, 8-10, 12, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by MacInnis (US 20160134673 A1).

With respect to claim 1, Macinnis teaches receiving a request from a receiver to receive a media stream via a communication channel, the request indicating that the receiver has a receiver-enabled capability to receive the media stream at lower resolutions, (i.e., section 0018 teaches client selecting or requesting a lower resolution).  Macinnis teaches sending an acknowledgement accepting the receiver request, (i.e., section 0051 teaches acknowledgement of request).  Macinnis teaches selecting a lower resolution from multiple resolutions of the media stream available from the media server, (i.e., section 0018 teaches multiple media streams available).  Macinnis teaches transmitting the media stream with the lower resolution based on the receiver request, wherein the lower resolution of the media stream is compatible with the receiver- enabled capability to receive the media stream at lower resolutions, (i.e., section 0052 teaches transmitting after preparing the segment).

With respect to claim 2, Macinnis teaches receiving a notification from the receiver that the receiver-enabled capability to receive the media stream at lower resolutions is any one of enabled and disabled, (i.e.,  selecting any of the lower and higher resolution from the multiple resolutions of the media stream available from the media server, (i.e., section 0018 teaches multiple media streams available).  Macinnis teaches transmitting the media stream with a selected resolution based on the receiver notification, wherein the selected resolution is any one of the lower resolution while the receiver-enabled capability to receive the media stream at lower resolutions is enabled and the higher resolution while the receiver-enabled capability to receive the media stream at lower resolutions is disabled, (i.e., section 0052 teaches transmitting after preparing the segment).

With respect to claim 4, Macinnis teaches receiving a bandwidth availability of the communication channel, (i.e., section 0018 teaches adapting bandwidth based on requirements).  Macinnis teaches and wherein selecting any of the lower and higher resolutions from the multiple resolutions of the media stream available from the media server is based at least in part on the bandwidth availability of the communication channel, (i.e., section 0018 teaches multiple media streams available).

With respect to claim 5, Macinnis teaches wherein transmitting the media stream with the selected resolution includes transporting the media stream to multiple receivers at different resolutions selected from the multiple resolutions, wherein any one or more of the multiple receivers have any of enabled and disabled the receiver- enabled capability to receive the media stream at lower resolutions, (i.e., section 0018 teaches multiple media streams available see also section 0020).

With respect to claim 8, Macinnis teaches the multiple resolutions of the media stream available from the media server include any of high- definition, standard definition and quarter video graphics array media resolutions, (i.e., section 0018 teaches multiple media streams available see also section 0020).

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.




With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis (US 20160134673 A1) in view of Daily et al. (US 20180014082 A1).

With respect to claim 3, Macinnis discloses the claimed subject matter as discussed above except wherein the notification from the receiver is compliant with a real-time communication protocol (RTCP).  However, Daily teaches wherein the notification from the receiver is compliant with a real-time communication protocol (RTCP), (i.e., section 0147 teaches RTCP) in order to broadcast video data(abstract).  Therefore, based on Macinnis in view of Daily, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Daily to the system of Macinnis in order to broadcast video data.

With respect to claim 7, Macinnis discloses the claimed subject matter as discussed above except the request from the receiver to receive the media stream via the communication channel is compliant with a session definition protocol (SDP).  Daily teaches the request from the receiver to receive the media stream via the communication channel is compliant with a session definition protocol (SDP), (i.e., section 0030 teaches SDP) in order to broadcast video data(abstract).  Therefore, based on Macinnis in view of Daily, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Daily to the system of Macinnis in order to broadcast video data.

With respect to claim 11, Macinnis discloses the claimed subject matter as discussed above except wherein the offer from the receiver to receive the media stream at the lower resolution is compliant with a session definition protocol (SDP). However, Daily teaches wherein the offer from the receiver to receive the media stream at the lower resolution is compliant with a session definition protocol (SDP), (i.e., section 0030 teaches SDP) in order to broadcast video data(abstract).  Therefore, based on Macinnis in view of Daily, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Daily to the system of Macinnis in order to broadcast video data.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis (US 20160134673 A1) in view of Binder et al. (US 20130201316 A1).

With respect to claim 6, Macinnis discloses the claimed subject matter as discussed above except wherein the receiver- enabled capability to receive the media stream at lower resolutions includes a super resolution capability for processing any of temporal and spatial information to enhance the media stream at lower resolutions.  However, Binder teaches wherein the receiver- enabled capability to receive the media stream at lower resolutions includes a super resolution capability for processing any of temporal and spatial information to enhance the media stream at lower resolutions, (i.e., section 0111 teaches super resolution)in order to include video enhancement (section 0111). Therefore, based on Macinnis in view of Binder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Binder to the system of Macinnis in order to include video enhancement.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 20, Macinnis teaches the multiple resolutions of the media stream available from the media server include any of high-definition, standard definition and quarter video graphics array media resolutions, (i.e., section 0018 teaches multiple media streams available see also section 0020). Macinnis teaches the plurality of instructions further cause the system to: receive a bandwidth availability of the communication channel; and select any of the lower and higher resolutions from the multiple resolutions of the media stream available from the media server based at least in part on the bandwidth availability of the communication channel, (i.e., section 0018 teaches adapting bandwidth based on requirements also section 0018 teaches multiple media streams available). Macinnis discloses the claimed subject matter as discussed above except the receiver- enabled capability to receive the media stream at lower resolutions includes a super resolution capability for processing any of temporal and spatial information to enhance the media stream at the lower resolution However, Binder teaches except the receiver- enabled capability to receive the media stream at lower resolutions includes a super resolution capability for processing any of temporal and spatial information to enhance the media stream at the lower resolution, (i.e., section 0111 teaches super resolution)in order to include video enhancement (section 0111). Therefore, based on Macinnis in view 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.M/
Joel MesaExaminer, Art Unit 2447   

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447